DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 3/30/21 has been received and considered by the examiner.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Jacob Merrill (Reg. No. 73,530) on 3/30/21 as a follow-up of a telephone interview on 3/15/21 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1. (Currently Amended) An image light guide for conveying a virtual image comprising:
a waveguide having a transmissive substrate with front and back surfaces, wherein the substrate is operable to propagate image-bearing light beams along a length of the waveguide;
each of the s along the waveguide in an angularly encoded form;
an out-coupling diffractive optic spaced apart from the in-coupling diffractive optic along the length of the waveguide, wherein the out-coupling diffractive optic is operable to diffract the image-bearing light beams from the waveguide in an angularly decoded form toward an eyebox; 
the out-coupling diffractive optic including two or more grating patterns in different orientations;
one or more of the grating patterns being arranged in a primary orientation, wherein the one or more grating patterns arranged in the primary orientation are operable to diffract first portions of each of the image-bearing light beams propagating in an original nominal direction along the waveguide; and
one or more other of the grating patterns being arranged in one or more non-primary orientations, wherein the one or more grating patterns arranged in non-primary orientations are operable to diffract second portions of each of the image-bearing light beams out of the original direction of propagation along the waveguide and operable to diffract the second portions of each of the image-bearing light beams back toward the original nominal direction of propagation along the waveguide in positions that are relatively offset in a direction normal to the original nominal direction of propagation, wherein the two or more diffraction patterns are operable to relatively displace portions of each of the image-bearing light beams in two dimensions for expanding an area of overlap among the image-bearing light beams within the eyebox;
non-intersected rows of grating features having variations in a first direction, and the variations in the first direction define a periodicity of the first grating pattern; and 
wherein a second grating pattern arranged in the non-primary orientation is defined by a spacing of the rows of grating features in the first direction.

14. (Currently Amended) An image light guide for conveying a virtual image comprising:
a waveguide having a transmissive substrate with front and back surfaces, wherein the substrate is operable to propagate image-bearing light beams along a length of the waveguide;
an in-coupling diffractive optic formed along the waveguide, wherein the in-coupling diffractive optic is operable to diffract the image-bearing light beams from an image source into the waveguide for propagating the image-bearing light beams along the length of the waveguide in an angularly encoded form;
an out-coupling diffractive optic spaced apart from the in-coupling diffractive optic along the length of the waveguide, wherein the out-coupling diffractive optic is operable to diffract the image-bearing light beams from the waveguide in an angularly decoded form toward an eyebox for viewing the image from the image source; and
the out-coupling diffractive optic being formed as a diffraction lattice having a plurality of unit cells in a plane defining two or more diffraction patterns in different orientations within the plane;
wherein one of the diffraction patterns is arranged in a primary orientation for diffracting first portions of each of the image-bearing light beams which propagate in an original nominal direction along the waveguide, and one or more other of the diffraction patterns are arranged in non-primary orientations for diffracting second portions of each of the image-bearing light beams out of the original nominal direction of propagation along the waveguide and for further diffracting the second portions of each of the image-bearing light beams back toward the original nominal direction of propagation along the waveguide in positions that are relatively offset in a direction normal to the original nominal direction of propagation;
wherein the two or more diffraction patterns are operable to relatively displace portions of each of the image-bearing light beams in two dimensions for expanding an area of overlap among the image-bearing light beams within the eyebox;
wherein a first diffraction pattern comprises continuous non-intersected rows of 
wherein a second diffraction pattern is defined by a spacing of the rows of diffractive features in the first direction.

15. 	(Cancelled)

16. (Currently Amended) The image light guide of claim [[15]] 14 in which the diffraction lattice comprises the diffractive features arranged in a pattern and distinguished by a refractive index difference within the plane.

18. 	(Cancelled)

14 in which the unit cells are in the shape of a polygon.

24. 	(Cancelled)

	26. (Currently Amended) The image light guide of claim 1 





wherein the two or more diffraction patterns comprise a plurality of diffractive features, and each of the diffractive features defines an aspect ratio of length to width; 
wherein the aspect ratio of at least some of the diffractive features whereby the aspect ratio is operable to alter diffraction efficiencies between the two or more diffraction patterns; and
wherein the aspect ratio of the diffractive features varies along [[a]] the first direction.

27. (Cancelled)

29. (Cancelled)

Reasons for Allowance
Claims 1 and 14 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an image light guide for conveying a virtual image, as contemplated by the Vallius – Large combination.
Claims 1 and 14 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a virtual-image conveying light guide having the recited features and, in particular, comprising an out-coupling diffractive optic including two or more grating patterns in different orientations, wherein a first grating pattern arranged in a primary orientation comprises continuous non-intersected rows of grating features having variations in a first direction, and the variations in the first direction define a periodicity of the first grating pattern; wherein a second grating pattern arranged in a non-primary orientation is defined by a spacing of the rows of grating features in the first direction, and wherein the two or more diffraction patterns are operable to relatively non-intersected rows of grating features is shown in Figs. 19, 20, 22A, 22B, and 27B (para. 0100 – 0106, 0113, and 0126 of US 2020/0209630 A1), and, compared to embodiments with intersected rows of gratings patterns (Figs. 8A, 9, 10, 13, 14, and 16 – 18), has the benefits of eliminating the rounding of grating feature corners (formed at intersections of intersecting rows) and of preferentially spreading diffracted/out-coupled light along a certain direction (“… the grating pattern defined by periodic variations in the y coordinate direction associated with the k2 grating vector are more pronounced than the grating pattern defined by periodic variations in the x coordinate direction associated with the k1 grating vector. Considered as grating lines, the individual grating lines associated with the kl grating vector extend discontinuously along the y coordinate axis whereas the individual grating lines associated with the k2 grating vector extend more continuously along the x coordinate axis. This structural disparity favors diffractions associated with the k2 vector over diffractions associated with the k1 grating vector for enhancing the spread (i.e., expansion) of the image bearing beams along the y coordinate axis” at para. 0102; “Unlike in hexagonal grid patterns, the y vector of these gratings is independent of the x vector” at para. 0106). 
On the contrary, Vallius considers only embodiments with intersected rows of gratings patterns (Figs. 6 – 10) and a person of ordinary skill in the art would not be motivated to try a different type of grating features (without row intersections), let alone recognizing the aforesaid benefits associated with them. These benefits also take the doctrine of obvious design choices that work equally well out of consideration/applicability. 
While Worthington et al (US 2002/0145960 A1), cited below as pertinent art, illustrates a grating coupler formed by continuous non-intersected rows of grating features 159,160 (Figs. 6 and 9; para. 0091), the grating coupler is configured for a completely different purpose/application (an optical disk reader used for detecting an analyte; Abstract) and, as a result, does not expand diffracted light toward an eyebox, as recited by the claims of the instant 
Claims 2 – 13, 16, 17, 19 – 23, 25, 26, and 28 are allowed by virtue of dependency on any one of claims 1 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0145960 A1
US 2011/0242635 A1
US 2018/0081176 A1
US 2009/0245730 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896